Exhibit 10.6


JOINT PARTNERSHIP AGREEMENT FOR
HIGH PRODUCTIVITY ZONE-MELTING SILICON FOR SOLAR CELL
(English Translation)


Perfectenergy (Shanghai), Ltd. (hereinafter, known as "Party A") and Shanghai
Solar Power Technology Research Center (hereinafter, known as "Party B") hereby
establish this partnership agreement in order to improve productivity of the raw
components; make good use of zone-melting silicon to produce high output (more
than 20%, Am1.5) solar cell components; reduce investment cost; and promote the
development of the solar cell industry. Jointly developed by both parties
through equal negotiations, this agreement sets forth the cooperation between
the two parties for a “high-productivity, low-investment zone-melting silicon”
project. The project research includes the following:



·         
The construction design of a zone-melting silicon solar cell, simulation
analysis and emulation technology.

·         
Technology of back surface field, welding, passivation and antireflection.

·         
A zone-melting silicon solar cell assembly technique.

·         
Research on a bulk production technique: how to reduce costs and simplify the
assembly flow while maintaining the same cell performance.




1.        
Roles and Responsibilities:



Party A’s role and responsibilities:

1)  
Supply zone-melting silicon materials. Apply suede coating to silicon chips,
assemble components, including antireflective coatings, electrode and welding,
etc. Create a back surface field for the zone-melting silicon solar cell based
on a silicon chip with excellent phosphorus diffusion to be supplied by Party B.
Using the current assembly process of ground silicon solar cell as reference,
improve the assembly craftsmanship based on the actual result.

2)  
In order to implement a bulk production, start with a small bulk production as
the test based on Party A’s current production line. Provide assembly equipment
and relevant personnel to ensure a flawless work flow.

3)  
In charge of commercializing the zone-melting silicon solar cell technology and
mass production.

4)  
In charge of the development of related component assembly techniques.



Party B’s role and representatives:

1)  
Design the zone-melting silicon solar cell and perform the simulation analysis.
Improve cell construction by integrating the lab data provided by Party A.
Perform cell test analysis, including a power performance test, minority carrier
lifetime and quantum response test.

2)  
In charge of the R&D of phosphorus diffusion.

3)  
Collaborate with Party A on the R&D of the back surface field technique.

4)  
In charge of the research on component reliability testing.



 
 

--------------------------------------------------------------------------------

 

2.        
Term of this agreement

From October 2006 to June 2008



3.        
Confidentiality

During the entire joint partnership project, each party has the obligation to
maintain in confidence and not to disclose any confidential information
regarding the progress of any related projects, the selection of materials,
technique and construction, system layout, technique and all other related
information.



4.        
Intellectual Property

During the term of the entire joint partnership project, any technical
achievement accomplished jointly by both parties will be owned by both parties;
any technical achievement accomplished by an individual party will be owned
solely by that individual party.



5.        
Both parties are obligated to follow strictly all the terms set forth in this
agreement. No party shall terminate or refuse to fulfill this agreement, due to
a force majeure event. Each party is liable for its own expenses. When the
project is accomplished, Party A is responsible for the production and the
marketing promotion of the finished product, and Party B is entitled to receive
3% to 5% of the sales volume as a technology consultant fee.




6.        
The agreement is not effective until signed by both parties with stamps. This
agreement has 4 copies of (each copy has two pages), with each copy deemed to
have the same force and effect. Each party holds two copies.




7.        
Any new issues that emerge during the execution of this agreement shall be
resolved by both parties through coordination and negotiation.







Perfectenergy (Shanghai), Ltd.


Authorized Representative






Shanghai Solar Power Technology Research Center


Authorized Representative









